[J-43-2014]
                 IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT

  CASTILLE, C.J., SAYLOR, EAKIN, BAER, TODD, McCAFFERY, STEVENS, JJ.


COMMONWEALTH OF PENNSYLVANIA, :           No. 67 MAP 2013
PENNSYLVANIA GAMING CONTROL   :
BOARD,                        :           Appeal    from   the   Order    of    the
                              :           Commonwealth Court dated June 11,
               Appellant      :           2012 at 1134 C.D. 2009, affirming in part
                              :           and vacating in part the decision of the
                              :           Office of Open Records dated May 11,
          v.                  :           2009 at AP 2009-0281.
                              :
                              :           48 A.3d 503 (Pa. Cmwlth. 2012)
OFFICE OF OPEN RECORDS,       :
                              :
               Appellee       :
                              :
                              :
EASTERN PENNSYLVANIA CITIZENS :
AGAINST GAMBLING AND JAMES D. :
SCHNELLER,                    :
                              :
               Intervenor     :
                              :
                              :
VALLEY FORGE CONVENTION       :
CENTER PARTNERS, LP,          :
                              :
               Intervenor     :           ARGUED: May 7, 2014


                                     OPINION

MR. CHIEF JUSTICE CASTILLE                         DECIDED: November 10, 2014
      In this open-records matter, we are called upon to construe Section 703 of the

Right-to-Know Law (RTKL), 65 P.S. § 67.703 (“Section 703”), setting forth the

requirements for written RTKL requests for access to public records, to determine
proper application of the provision which directs that all such requests “must be

addressed to the open-records officer.” For reasons stated below, we hold that in order

to establish a valid RTKL request sufficient to trigger appellate rights from a non-

response under the RTKL, the requestor must address his request to the respective

open-records officer as mandated in Section 703. Accordingly, we reverse.

                                            I.

      On March 20, 2009, intervenor James D. Schneller (“requestor”), of Eastern

Pennsylvania Citizens Against Gambling, sent an email to Catherine Stetler, a press

aide in the Office of Communications and Legislative Affairs of the Pennsylvania

Gaming Control Board (“GCB”), requesting copies of communications between the GCB

and several applicants for gaming licenses, as well as copies of the financial data that

each applicant provided to the GCB. He also asked for permission to speak at the

GCB’s next public hearing, and copied his request to the GCB’s Director of Media

Relations and Chief Enforcement Counsel. It is undisputed that requestor did not make

mention of any open-records officer in his written request. On March 24, 2009, the

press aide responded to the written request by return email, wherein she apologized for

having been out of the office and attached a public comment sign-up form with

instructions to return the completed form for permission to comment at the GCB’s public

hearing on the following day. The aide did not otherwise respond to the request for

records, and did not forward the request to the GCB’s open-records officer.

      On March 30, 2009, requestor deemed his records request denied pursuant to

65 P.S. § 67.901, which states: “If the agency fails to send the response within five

business days of receipt of the written request for access, the written request for access

shall be deemed denied.” Thereafter, requestor filed a timely appeal from the deemed

denial with the Office of Open Records (“OOR”).        In opposition, the GCB took the




                                     [J-43-2014] - 2
position that there was no deemed denial from which an appeal could rightfully be taken

under the RTKL because requestor had not submitted a valid RTKL request to its open-

records officer, and therefore, the GCB had no duty to respond concerning the records

requested. The OOR disagreed, concluding that the request was not defective under

the RTKL, and that the GCB’s failure to respond did, in fact, constitute a deemed denial.

Further, because the GCB had not offered any substantive defense to the records

request, the OOR ordered the GCB to release the records within thirty days.

      On appeal, the Commonwealth Court, sitting en banc and dividing 4-3, affirmed

the OOR’s decision with respect to the validity of the records request, but vacated the

OOR’s order and remanded the matter for review of the records requested and a proper

determination as to whether access to those records is properly granted or denied

under the RTKL. Pennsylvania Gaming Control Bd. v. Office of Open Records, 48 A.3d

503 (Pa. Cmwlth. 2012) (hereinafter “PGCB”). The court majority focused its inquiry

upon the second and third sentences of Section 703, which provide: “A written request

must be addressed to the [designated] open-records officer . . . . Employees of an

agency shall be directed to forward requests for records to the open-records officer.” In

so doing, the court held that the first of these two sentences “means simply that written

requests must be ‘directed’ to the open-records officer . . . .” PGCB, 48 A.3d at 509. In

reaching this conclusion, the court stated: “it is hard to believe that the legislature was

concerned with the niceties of the written request salutation. . . . The real purpose of

‘addressed to the open-records officer’ is to ensure that the requestor does not shop

around the agency for an employee sympathetic to his request.” Id. at 508-09. In the

court majority’s view, the word “addressed” is synonymous with the word “directed,” and

“[t]his is why the statute contains the provision that employees are ‘directed’ to forward

requests to the open-records officer.” Id. at 509. Finally, the court stated, without




                                     [J-43-2014] - 3
qualification, “We conclude that the General Assembly intended that state and local

agencies should presume that written requests for records are Right–to–Know

requests.” Id. at 510.

          In a dissenting opinion joined by Judges McGinley and Cohn Jubelirer, Judge

(now President Judge) Pellegrini disagreed with the rationale of the Commonwealth

Court majority. In the dissenting view, “Section 703 provides that the requestor has to

address the written request to the open records officer[,]” and that only written requests

so addressed must be forwarded to the open-records officer by agency employees. Id.

at 515 (Pellegrini, J., dissenting, joined by McGinley and Cohn Jubelirer, JJ.).

According to that dissent, the Commonwealth Court’s Majority Opinion “would make an

unaddressed request written on the back of a brown paper bag and given to a PennDot

plow driver by the side of the road on a snowy winter night a valid right-to-know law

request.” Id. at 516.

        We allowed the GCB’s appeal to determine what constitutes a proper written

request under the RTKL, sufficient to trigger the five-day deadline for the response and

deemed denial provision of the statute, as this presents an issue of first impression

which is of statewide public importance.1


1
    The issues as framed by the PGCB are:
               Did the Commonwealth Court err when it held that any
               written request for records received by any government
               agency is to be considered a Right to-Know Law request
               even when the request does not meet the Law’s bare
               minimum requirements for triggering the Law’s application
               and appeal rights?
                                            [and]
            Whether the Commonwealth Court erred in its analysis
            under the rules of Statutory Construction by not applying the
            Right-to-Know Law’s clear and plain language which
(Mcontinued)

                                     [J-43-2014] - 4
                                           II.

      The construction of Section 703 is a matter of statutory interpretation presenting

a pure question of law. Thus, our standard of review is de novo and our scope of

review is plenary. Cozzone ex rel. Cozzone v. W.C.A.B. (PA Municipal/East Goshen

Twp.), 73 A.3d 526 (Pa. 2013). Section 703 provides in its entirety:

             A written request for access to records may be submitted in
             person, by mail, by e-mail, by facsimile or, to the extent
             provided by agency rules, by any other electronic means. A
             written request must be addressed to the open-records
             officer designated pursuant to section 502. Employees
             of an agency shall be directed to forward requests for
             records to the open-records officer. A written request
             should identify or describe the records sought with sufficient
             specificity to enable the agency to ascertain which records
             are being requested and shall include the name and address
             to which the agency should address its response. A written
             request need not include any explanation of the requester's
             reason for requesting or intended use of the records unless
             otherwise required by law.

(Emphasis added).2

      The GCB argues as follows. The Commonwealth Court erred by holding that

requestor’s email to a GCB press aide constituted a RTKL request triggering the

procedures and remedies of the RTKL in spite of requestor’s failure to conform to the

RTKL by addressing the request to the GCB’s right to know officer. In the RTKL, the


(continuedM)
            resulted in an application of the law contrary to the intent of
            the General Assembly?
Appellant’s Brief at 4. We will consider the two questions, which overlap, together.

2
  Section 502 of the RTKL, 65 P.S. § 67.502, as referenced in the text of Section 703,
provides: “An agency shall designate an official or employee to act as the open-records
officer. . . .”



                                     [J-43-2014] - 5
General Assembly prescribed a clearly-delineated framework for receipt, review, and

response to records requests. The RTKL provides that agencies may fulfill verbal,

written, and anonymous requests, but if the requestor seeks to invoke the remedies

afforded under the RTKL, the request must be in writing. It further provides that the

written request must be addressed to the open-records officer, and that upon receipt,

the agency shall determine whether the record at issue is subject to disclosure. The

open-records officer has five days to respond on behalf of the agency, and if the agency

fails to respond within that time-frame and fails to obtain an extension, the written

request is deemed denied. A requestor denied records may then file an appeal with the

OOR. This process provides a reasoned approach, while the Commonwealth Court

majority’s opinion imposes burdens on all agencies that are inconsistent with the RTKL.

       The GCB further argues that the General Assembly intended the process to be

mandatory when utilized, requiring that a request “must” be addressed to the open-

records officer, meaning the requestor must thereby indicate his intent to invoke the

RTKL process. This requirement is not concerned with courtesy and salutation, the

GCB says, but with indicating an intent to invoke the RTKL’s process in order to ensure

timely processing without deemed denials, potential defaults, or detriment to third

parties.    Alternatively, however, the GCB asserts, agencies commonly respond to

informal records requests, and citizens may desire to take advantage of this informal

process rather than invoking the RTKL process, which delays the processing of

requests.     The Commonwealth Court’s decision, therefore, erodes efficiency by

demanding that every records request to every agency employee be deemed a RTKL

invocation, requiring that it be forwarded to an open-records officer for review and

formal response, and all within a five-day period. The GCB stresses that because not

every records request is a RTKL request, agency employees must have some means to




                                    [J-43-2014] - 6
readily determine whether a request triggers the RTKL to avoid repetition of the present

controversy. In this case, the press aide did not ignore the records request, but simply

had no reason to believe it was a RTKL request.

      The OOR counters that the Commonwealth Court majority decision is consistent

with plain language of RTKL, and to the extent that the RTKL is ambiguous, the RTKL

must be liberally interpreted in conformity with its remedial purpose of ensuring easy

access to government records and consistency with the Freedom of Information Act, 5

U.S.C. § 552. According to the OOR, all requests that are (1) written, (2) include the

requestor’s name and address, and (3) are specific, should presumptively be deemed

RTKL requests. The OOR posits that, where an agency fails to notify a requestor of his

failure to comply with agency policies regarding access to records and an appeal is

taken to the OOR, the record holding agency may overcome that presumption by

application of a reasonably prudent person standard.        Here, the OOR says, the

Commonwealth Court’s critical findings of fact are that requestor complied with these

three prerequisites for a presumptively valid RTKL request, and that he reasonably

forwarded that presumptively valid RTKL request to persons familiar with the RTKL.

Because the GCB does not argue that these findings of fact are not supported by

substantial evidence, the OOR reasons that the Commonwealth Court’s decision should

be affirmed.

      The OOR further emphasizes that the General Assembly’s intent to provide

access to public records cannot be ignored, even in the face of real or perceived

procedural defects. The remedial purpose of the RTKL governs, and therefore, to the

extent that the parts of Section 703 at issue are irreconcilable, under 1 Pa.C.S. § 1934,

the last sentence must control such that RTKL requests can be properly sent to any

agency employee. Thus, in the OOR’s view, this Court should enforce the directive that




                                     [J-43-2014] - 7
employees forward requests to the open-records officer over the provision that requests

must be addressed to the open-records officer.        Further, reading the operative

provisions together, as opposed to reading them as being in conflict, the OOR argues:

              This provision also says that “A written request must be
              addressed to the open-records officer designated pursuant
              to section 502,” but does not delineate who — the requester
              or another agency employee that receives a request — must
              “address[]” the request to an agency’s open-records
              officer. . . . As agency employees must forward requests,
              Section 703 logically mandates that all requests be
              “addressed” (“directed”) by agency employees to the open-
              records officer.

Appellee’s Brief at 23.

       According to the OOR, an important component of Section 504 of the RTKL, 65

P.S. § 67.504, is that agency regulations and policies must be posted. Here, requestor

alleged that the GCB failed to post information regarding its procedures other than to

state that requests may be submitted to its Office of Communications, and requestor

complied. Moreover, the GCB failed to list the name of its open-records officer on its

website. (Notably, the GCB generally disputes these factual averments.3)

       The OOR insists that there is no harm in presuming that all written requests for

records to all agency employees are RTKL requests of the agency. There is no RTKL


3
  In its reply brief, the GCB contends that the regulations pertaining to its Office of
Communications predate the present RTKL and make no reference to RTKL requests,
but provide general information concerning the GCB and its meetings, including how
one might participate in GCB meetings and how one might request information
regarding the GCB. The GCB insists that in anticipation of the RTKL becoming effective
on January 1, 2009, the GCB posted its RTKL policy to its website on December 31,
2008, including the address of its Open Records Office and the statement that RTKL
requests must be addressed to “the Board’s Open Records Officer” at the stated
address. Appellant’s Reply Brief at 8-9. Given our resolution premised upon the
language of the statute infra, we need not address or resolve this factual dispute.



                                    [J-43-2014] - 8
provision referencing the phrases “request for access” or “written request” that requires

a request be submitted on a form, or that it cite the RTKL. Thus, the OOR posits,

agencies must respond to all written requests, since all requests are presumptively

valid, regardless of which employee receives the request. And finally, where a written

request is defective for failure to comply with agency policies, under 65 P.S. §

67.902(b)(1), the agency must send the requestor notice of any such defects.

      Requestor adopts the OOR’s arguments, and adds that in his view, the GCB

exaggerates the burdens on agencies caused by the decision below. He notes that

requestors may take advantage of the web presence that agencies now have, and

charges that any “mystery” regarding the RTKL process should not be tolerated. In his

view, he has a right to the information at issue, his request was specific and clear, and

so his request should be deemed valid, notwithstanding his failure to address his

request to the open-records officer.

      We acknowledge receipt of several amicus briefs, including a brief filed on behalf

of the Pennsylvania General Assembly in support of the position taken by the GCB.

According to the General Assembly, the Commonwealth Court’s opinion is erroneous

and will significantly disrupt services provided to the public. The General Assembly

notes that most requests made to legislators are answered informally, rather than

treated as RTKL requests, and maintains that, contrary to the Commonwealth Court

decision, not every written request is or should be treated as a RTKL request. In the

General Assembly’s view, the statute differentiates between regular requests for

information and RTKL requests, and only where the requestor specifies that the request

is made under the RTKL does the request implicate the relief and remedies afforded by

the RTKL. “In the plain language of the Right-to-Know Law, the General Assembly

required citizens seeking the protections of the Right-to-Know Law to simply indicate




                                       [J-43-2014] - 9
this intention by addressing the request to the open-records officer.”         General

Assembly’s Brief at 12.

      While the General Assembly maintains that requests need not actually be

delivered directly to an agency open-records officer, the RTKL, nonetheless, applies

only to written requests actually addressed to the open-records officer, as the open-

records officer is the only person authorized to accept RTKL requests under the law as

written. The General Assembly explains that the RTKL was devised to put agencies on

notice when the RTKL is implicated; thus, while the requestor “may not know who or

where the right to know officer is . . . by addressing the request to the officer the

requester puts trained employees on notice to forward the request to the open-records

officer.” Id. at 10. The General Assembly adds that, as most individuals requesting

information make non-controversial requests and do not wish to incur RTKL fees or

delays, there should be no default assumption that every written request to every

employee is a RTKL request. Rather, the RTKL was devised for those seeking records

who believe that they may need RTKL remedies in the event that an agency is not

cooperative.

      The Governor’s Office of General Counsel (“GOGC”) also filed an amicus brief in

support of the position taken by the GCB.       The GOGC agrees with the General

Assembly’s arguments and stresses the great burden upon agencies that results from

the Commonwealth Court’s decision. To illustrate, the GOGC asserts that in 2013

Commonwealth executive and independent agencies alone received over 6,500 RTKL

requests, all properly addressed to an open-records officer.    For many agencies, it

states, treating all written requests as RTKL requests would render efficient and timely

execution of agency duties under the RTKL nearly impossible. The GOGC references

the Pennsylvania Historical Museum Commission as an example of an agency that,




                                    [J-43-2014] - 10
while receiving only thirty to forty RTKL requests per year, responds to over 10,000

requests for information annually, both written and otherwise, without application of the

RTKL. Thus, the GOGC maintains that if all requests for information were treated as

RTKL requests, the impact would be overly burdensome.4

      The Pennsylvania Freedom of Information Coalition and Newsmedia Association,

on the other hand, write in support of the position taken by the OOR. Collectively, these

amici argue that the RTKL should be broadly construed and deemed to afford

requestors broad latitude in formatting their requests, as use of an OOR form is not

mandatory under the RTKL.       They further insist that all written requests should be

deemed RTKL requests, and that the RTKL does not require a reference to the statute

to validate such requests. In the view of these amici, the RTKL has placed the duty of

delivering requests to the appropriate open-records officer upon agency employees and

not upon the requestors, as the General Assembly did not intend technicalities to thwart

requests, but established that agencies bear responsibility for misdirected requests.

Thus, these amici posit that the Commonwealth Court majority’s reading of the RTKL is

4
  The County Commissioner’s Association and School Boards Association (“School
Boards”) have also submitted amicus briefs in support of the GCB, generally in
agreement with the position taken by the GCB, the General Assembly and the GOGC.
The School Boards go so far as to say that “a requester must put the open-records
officer’s proper address on a written request . . . . to pursue relief under the [RTKL].”
School Boards’ Amicus Brief at 5. The School Boards further explain that they treat the
mandate to direct employees to forward RTKL requests as a training issue to ensure
that RTKL requests do not linger on random fax machines or in school front office
outboxes. To illustrate the absurdity of a construction of Section 703 that makes all
written requests RTKL requests, the School Boards offer the example of emailed
parent-teacher communications regarding a student’s work. Under that construction,
according to the School Boards, the parent’s email would have to be forwarded to the
appropriate open-records officer. Downs Racing LP and Greenwood Gaming &
Entertainment, Inc., also write in support of the GCB arguing that, if we reach the issue
of whether the records requested here are exempt from disclosure, they are, in fact,
exempt from disclosure and the information sought by requestor is confidential.



                                    [J-43-2014] - 11
the only interpretation that gives full effect to the RTKL.          Amici argue that, while

furtherance of greater transparency and public disclosure requires doubtful cases to be

resolved by permitting public inspection, courts have and should take a functional

approach focused on the substance of a given request, rather than the form. Amici

conclude that the GCB’s arguments fail to account for agencies that may have failed to

comply with the law by naming an open-records officer in the first place. In amici’s view,

the GCB’s interpretation places onerous burdens upon requestors and allows agencies

to ignore the legitimate requests of those who are unaware of, or are otherwise unable

to comply with, the RTKL.

                                              III.

       In analyzing this matter, we are guided by the Statutory Construction Act of 1972.

The Act makes clear that: “[t]he object of all interpretation and construction of statutes is

to ascertain and effectuate the intention of the General Assembly.”              1 Pa.C.S. §

1921(a). To that end, the general rule is that “[w]ords and phrases [are to] be construed

. . . according to their common and approved usage[,]” id. § 1903(a), and “[e]very

statute [is to] be construed, if possible, to give effect to all its provisions.” Id. § 1921(a).

The Act further provides, “[w]hen the words of a statute are clear and free from all

ambiguity, the letter of it is not to be disregarded under the pretext of pursuing its spirit.”

Id. § 1921(b). Only where the operative statutory language is not explicit in conveying

the intent of the General Assembly should courts look beyond the General Assembly’s

words to ascertain its intent. In doing so, as it becomes necessary, the Act provides

that courts may ascertain such intent by looking to several enumerated considerations,

including, inter alia, “[t]he mischief to be remedied[,]” “[t]he object to be attained[,]” and

“[t]he consequences of a particular interpretation.” Id. § 1921(c). It is presumed, under

the Act, “[t]hat the General Assembly does not intend a result that is absurd, impossible




                                       [J-43-2014] - 12
of execution or unreasonable[,]” and “[t]hat the General Assembly intends the entire

statute to be effective and certain.” Id. § 1922. Moreover, the Act explains that parts of

statutes which are in pari materia, i.e., statutory parts which relate to the same persons

or things, are to be construed together wherever possible. Id. § 1932.

       Addressing this latter section of the Act, as well as the Act in general, this Court

recently affirmed that the principle of construing statutory parts harmoniously is one

which is fundamental to our methodology of statutory construction.               Thus, in

Cozzone, supra, this Court explained that such statutory parts “are not to be construed

as if one part operates to nullify, exclude or cancel the other, unless the statute

expressly says so[,] [and if] they can be made to stand together, effect should be given

to both as far as possible.” 73 A.3d at 536 (citation omitted). Finally, statutory language

must be read in context, that is, in ascertaining legislative intent, every portion of

statutory language is to be read “together and in conjunction” with the remaining

statutory language, “and construed with reference to the entire statute” as a whole.

Board of Revision of Taxes, City of Philadelphia v. City of Philadelphia, 4 A.3d 610, 622

(Pa. 2010) (citation omitted).

       Applying these principles to the operative language in Section 703, we agree with

the core position of the GCB and General Assembly. Specifically, we find that the plain

language of the RTKL reveals an intention that citizens seeking the protections of the

RTKL have to indicate their intention in this regard and place the respective agency on

notice of that intention by addressing their requests, at least generally, to the agency’s

open-records officer in order to trigger the procedural provisions of the RTKL

concerning the five-day time-frame to respond, deemed denials, and OOR review. The

interpretive dispute focuses primarily upon the import of the statutory language which

states requests “must be addressed to the open-records officer[.]”          The asserted




                                     [J-43-2014] - 13
ambiguity and point of contention concerning the import of this clause lies in the fact

that it does not specifically identify who is required to “address” the written request to

the open-records officer. The GCB, General Assembly and GOGC read these words as

applying to the requestor, while the OOR and requestor posit that these words apply to

all agency employees. But, the notion that this language is ambiguous depends upon

improperly viewing it in isolation. When the language is properly read -- together and in

conjunction with the rest of the statute -- the General Assembly plainly intended the

words “must be addressed to the open-records officer” to place the onus on the

requestor in addressing his or her own request.

       We consider the statutory language which immediately precedes, and that which

follows the clause at issue here. First, Section 703 follows Section 702, 65 P.S. §

67.702, which governs “Requests,” and clearly places the onus on the requestor by

stating, “If the requester wishes to pursue the relief and remedies provided for in this

act, the request for access to records must be a written request.” Under Section 702,

the decision whether to make a records request in writing is up to the requestor, and no

one is responsible for reducing the request to writing, but the requestor. Not to belabor

the obvious, but the requestor is solely responsible for his own written request. Section

703, notably, is specific to just such “written requests,” and it builds logically upon

Section 702 by first informing the requestor how the requestor may submit his request:

“A written request for access to records may be submitted in person, by mail, by e-mail,

by facsimile or, to the extent provided by agency rules, by any other electronic means.”

There can be no reasonable dispute that, under the first sentence of Section 703, the

decision as to how to submit a written request also belongs to the requestor, and the act

of submitting the request is his burden as well.




                                     [J-43-2014] - 14
       The sentence following the “must be addressed” language at issue sets forth, in

part, the requisite content of the written request: “A written request should identify or

describe the records sought with sufficient specificity to enable the agency to ascertain

which records are being requested and shall include the name and address to which the

agency should address its response.” It is clear that the specificity and return address

requirements obligate the requestor as well, and no one else. Viewing the disputed

language within this obligatory context, we perceive no plausible ambiguity: it is clear

that the General Assembly intended to place the onus on the requestor to address his

own request to the appropriate employee, i.e., the open-records officer.

       The second sentence in Section 703 discussed by the parties confirms this

construction, as it provides: “Employees of an agency shall be directed to forward

requests for records to the open-records officer.” If we were to read the prior sentence

as the OOR and requestor suggest -- placing the onus on agency employees to

themselves identify which requests not addressed to the open-records officer should be

so “addressed,” and then directing those requests to the officer -- one sentence would

render the other mere surplusage.       This is so because the latter sentence already

requires agencies to direct their employees to forward record requests to the open-

records officer. We do not believe the General Assembly intended such a redundancy,

particularly when it requires construing the word “addressed” as if it meant something

other than its common meaning.

       Furthermore, in terms of strained redundancy, the OOR’s argument is telling. On

the one hand, the OOR argues that “must be addressed to the open-records officer”

plainly places the onus on agency employees to do the “addressing,” but then it argues

that: “In the alternative, the two sentences in Section 703 . . . require a particular action

but permit a failsafe if that action is not followed.” Appellee’s Brief at 28. So then,




                                      [J-43-2014] - 15
according to the OOR, Section 703 first requires that agency employees address or

direct requests to the open-records officer, and then mandates that agency employees

forward the requests to the open-records officer (again, perhaps) as a “failsafe,” in case

the agency employees neglect to direct requests to the open-records officer in the first

instance. It is much more logical to conclude that the onus is where the statute says it

is -- on the requestor to address his request to the open-records officer -- and that the

intended “failsafe,” in the event that a properly addressed request ends up in the hands

of some other employee, is the direction that employees forward the request to the

open-records officer of the agency.

      Beyond that, it is clear that the import of Section 703’s directive “must be

addressed to the open-records officer” is that the requestor is required to include (or

otherwise make) at least some positive indication that the intended recipient of the

written request is the agency’s open-records officer, whether that officer be identified by

name or by title, whether the requestor sends his request to the open-records officer’s

specific email address or fax number, or whether the requestor actually places his

request directly in the hands of the open-records officer. Thus, in the context of this

case, the requestor easily could have complied with the plain language of the statute by

positively indicating his intention that the open-records officer for the GCB was his

intended recipient, and could have done so by emailing his request directly to the open-

records officer, by an express designation in the subject line or body of his email

expressly commanding the attention of the open-records officer, or otherwise expressly

indicating that the open-records officer was the intended recipient. By addressing the

open-records officer in some logical, reasonable fashion – which imposes no great

burden -- the requestor gives all employees so contacted the notice required that his

written request is submitted pursuant to the RTKL.        And while the requestor might




                                      [J-43-2014] - 16
accomplish the same by specifically citing or otherwise expressly referring to the RTKL,

the RTKL places no such burden on requestors and, therefore, we cannot. The General

Assembly’s express notice requirement requires that the request be addressed to the

open-records officer, not a citation to the RTKL. It is sufficient, as well as required, that

the requestor address his request to the open-records officer in some meaningful way.

       Here, the requestor failed to address his request to the open-records officer in

any fashion, and this failure invalidated his request – albeit only insofar as it relates to

any rights that he would have had to treat the open-records officer’s failure to respond

as a deemed denial by the same, thus entitling him to appeal to the OOR. His request

for access to public records was plainly deficient under the second sentence of Section

703, which requires requestors to address written requests to open-records officers.

       Furthermore, the following sentence, “Employees of an agency shall be directed

to forward requests for records to the open-records officer,” addressing agency duties,

does not alter that requirement. The panel majority below read this provision as stating

“agency employees must ‘forward requests’ to that officer.” PGCB, 48 A.3d at 508.5

That, however, is not exactly what Section 703 actually provides. What it does provide

is that agency employees “shall be directed to forward requests,” and the passive, two-




5
   Mentioning Section 703 in passing, this Court made a similar observation in
Commonwealth, Office of Governor v. Donahue, 98 A.3d 1223, 1239 (Pa. 2014) that:
“Section 703 of the RTKL obliges agency employees who receive RTKL record requests
to forward the requests to the agency’s open-records officer.” While we do not now
state a contrary view concerning the ultimate effect of the language actually employed
in Section 703, given that the proper construction of Section 703 is now directly at issue,
we observe that the dispute presented here lends itself to a heightened precision in
construing the import of Section 703.



                                      [J-43-2014] - 17
step language of the provision fails to specifically identify the person or entity

responsible for giving that “direction to forward.”6

       As we have explained, Section 703 requires the requestor to address his request

to the open-records officer. Between the parties and amici, the consensus view is that

the separate requirement that agency employees “be directed” to forward the request

falls on the agency. Whether that is the better view or not is of no import to our decision

here. This is not a case where a request was properly addressed to the open-records

officer, but was received by another employee, and was not forwarded to the open-

records officer. Thus, even assuming that the GCB never directed its employees to

forward all record requests to the GCB open-records officer, such failure on the part of

the agency has no bearing on the requestor’s initial obligation to properly address his

request to the open-records officer, if he intended to invoke the provisions of the RTKL.

Based upon the rules of statutory construction, we cannot disregard the express

requirement that requestors address their requests to the designated open-records

officer, and we decline to construe Section 703 as if the sentence addressing agency

employees nullifies the immediately prior sentence, since both can be made to stand

together. Rather, we conclude that all of the provisions of Section 703 are effective,




6
  The General Assembly has apparently recognized this ambiguity and has taken steps
to resolve it. In a September 23, 2014, version of the 2013 Pennsylvania Senate Bill
Number 444, a proposed amendment to the RTKL (Printer’s No. 2330), legislators have
proposed an amendment to Section 703 which would allow requesters to address
written requests to either the administrative office of the agency, or to the
designated open-records officer. The proposed amendment would then clarify that the
administrative office would be required to promptly forward requests to the open-records
officer. As it stands as of the date of this Opinion, however, the language of the current
Section 703 remains in effect. We must interpret and apply the statutory language as
written.



                                      [J-43-2014] - 18
including the requirement that requestors must address their RTKL requests to the

designated open-records officer in the first instance.

       There is one remaining point, not strictly essential to the decision here, but

discussed below, which warrants our attention: what is the scope of an agency’s duty to

direct its employees to forward requests for records to the open-records officer? As

noted, the dissenting opinion below raised the concern that “an unaddressed request

written on the back of a brown paper bag and given to a PennDot plow driver by the

side of the road on a snowy winter night [might constitute] a valid right-to-know law

request.” PGCB, 48 A.3d at 516. Again, we now hold that for a written request to

constitute a valid RTKL request under Section 703, the requestor must address his

request to the open-records officer. Beyond that, as the panel majority below aptly

noted, the matter before us does not involve plow drivers, brown paper bags or snowy

winter nights, but an email to a press aide in the GCB’s Office of Communications and

Legislative Affairs, and copied to the GCB’s Director of Media Relations and Chief

Enforcement Counsel. We will leave it to the General Assembly to refine its intention

respecting which employees are to receive and forward requests for records

(particularly those made on brown paper bags), unless and until such a factual scenario

is part of an actual controversy presented to the Court in a proper case. Until then, it is

sufficient to hold, as we do, that requestors must address their written requests to an

agency’s designated open-records officer in order to trigger the five-day agency

obligation, the deemed denial consequence, and the appellate provisions of the RTKL,

and agencies are independently responsible for determining how to implement the

provision requiring a direction that employees forward such records requests to the

open-records officer.




                                     [J-43-2014] - 19
      As we recently held in Commonwealth, Office of Governor v. Donahue, 98 A.3d

at 1239, we presume that the agencies of this Commonwealth will act in good faith in

forwarding requests addressed to the open-records officer, and upon the open-records

officer’s receipt of a forwarded request, the agency then has five business days to

respond. Here, as in Donahue, because the OOR’s interpretation does not give effect

to all of the relevant statutory language, we reject the OOR’s construction. Accordingly,

we reverse the order of the Commonwealth Court.



      Jurisdiction is relinquished.


      Former Justice McCaffery did not participate in the decision of this case.

      Messrs. Justice Saylor, Eakin and Baer, Madame Justice Todd and Mr. Justice
Stevens join the opinion.

      Mr. Justice Stevens files a concurring opinion.




                                      [J-43-2014] - 20